                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                         )                BK No.:    19-07413
DAVE FISCHER                                   )
                                               )                Chapter: 13
                                               )
                                                               Honorable David D. Cleary
                                               )
                                               )
               Debtor(s)                       )

    ORDER GRANTING MOTION TO AUTHORIZE SALE UNDER 11 USC § 363 and TO
                           SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) Debtor, Dave Fischer, and his siblings are permitted to sell the property located at 204 Elm St.,
Glenview, IL, 60025 (Permanent Index Number: 09-12-434-035-000).

   2) The closing of the sale shall take place no later than thirty (30) days from the date of the entry of
this order.

  3) Debtor shall send the trustee a copy of the closing statement and $12,000.00 from his portion of
the sale to Trustee Marilyn O. Marshall within seven days of closing.

   4) Debtor is permitted to keep the remaining amount of his share of the sale after sending $12,000.00
to the Trustee.

  5) Debtor's request to shorten notice is granted.

                                                            Enter:


                                                                     Honorable David D. Cleary
Dated: May 24, 2021                                                  United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
